Fourth Court of Appeals
                                   San Antonio, Texas
                                          January 9, 2019

                                       No. 04-18-00713-CV

                                      EX PARTE D. L. W.,

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-08970
                         Honorable Stephani A. Walsh, Judge Presiding


                                          ORDER
      Appellee’s brief was due on December 20, 2018. See TEX. R. APP. P. 38.6(b). To date,
no Appellee’s brief or motion for extension of time has been filed.
         If Appellee wishes to file a brief in this appeal, Appellee is hereby ORDERED to file
within TEN DAYS of the date of this order (1) Appellee’s brief and (2) a reasonable explanation
for failing to timely file the brief. See id. R. 38.6(d). If Appellee wishes the response to serve as
a motion for extension of time, the response must comply with Rule 10.5(b)(1) of the Texas
Rules of Appellate Procedure and the Fourth Court of Appeals’ local rules. See id. R. 10.5(b)(1);
4TH TEX. APP. (SAN ANTONIO) LOC. RS., http://www.txcourts.gov/4thcoa/practice-before-the-
court/ local-rules.aspx.
       If Appellee fails to file an adequate response within TEN DAYS of the date of this order,
the appeal will be set for submission without Appellee’s brief.


                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court